Citation Nr: 1827486	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  10-44 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to April 1981.  He died in September 2009.  The appellant is his surviving spouse.

This matter initially came before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction of this case belongs to the RO in Waco, Texas.

In July 2014 the appellant testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In September 2014 and September 2017, the Board remanded the appeal for additional development.  It is once again before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.






FINDINGS OF FACT

1.  The Veteran died in September 2009; the cause of death listed on his death certificate was cardiopulmonary arrest due to or as a consequence of chronic obstructive pulmonary disorder (COPD).

2.  At the time of the Veteran's death, service connection was established for low back strain and scars of the right leg, hands and left forearm.

3.  The evidence shows that a cardiopulmonary disorder, to include COPD, did not manifest in service or for many years thereafter and is otherwise unrelated to service.

4.  The evidence shows that low back strain, scars of the right leg, hands and left forearm were not, singly or jointly with some other condition, the immediate or underlying cause of the Veteran's death, etiologically related thereto, contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.

5.  The appellant's countable income has exceeded the allowable VA income limit for nonservice-connected death pension benefits for the entire period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met. 38 U.S.C. § 1310; 38 C.F.R. §§ 3.102, 3.159, 3.312 (2017).

2.  The criteria for death pension benefits have not been met.  38 U.S.C. § 1503; 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C. §§ 5103 and 5103(a) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In January 2010, VA notified the appellant of the information and evidence needed to substantiate the claims, to include notice of what part of that evidence is to be provided by the appellant, and notice of what part VA will attempt to obtain.

VA fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, obtaining a VA medical opinion.  There is no evidence that additional records have yet to be requested, or that additional opinions are in order.  Following the September 2014 and September 2017 Board remands, in September 2017 a VA opinion was obtained and multiple attempts were made to afford the appellant an opportunity to submit previously identified favorable medical evidence and information regarding her income and expenses.  These actions substantially comply with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Cause of Death

Under the applicable criteria, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (2017).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d) (2017).

For veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as cardiovascular-renal disease, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2017).  Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease such as a cardiovascular-renal disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

To establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C. § 1310; 38 C.F.R. § 3.312 (2017).  Service-connected disability will be considered as the principal cause of death when that disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2017).  To be considered a contributory cause of death, it must be shown that service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that a service-connected disability casually shared in producing death; rather, a causal connection must be shown.  38 C.F.R. § 3.312(c)(1) (2017).

The appellant contends that the Veteran's death was related to his service-connected low back strain and scars.  Alternatively, she contends that COPD, identified on the death certificate as the disorder which gave rise to cardiopulmonary arrest which caused death, was related to service.

The cause of death listed on the Veteran's death certificate was cardiopulmonary arrest due to or as a consequence of COPD.  The certificate also indicates that bypass surgery made a significant contribution to his death.  At the time of the Veteran's death, service connection was established for low back strain and scars of the right leg, hands and left forearm.

Review of the Veteran's service treatment records is negative for any evidence of cardiovascular disorder or COPD in service.  At separation, the Veteran reported some pain/pressure in his chest but clinical evaluation of the heart, lungs, chest and vascular system was normal.

At the July 2014 hearing, the appellant reported that one of the Veteran's physicians previously offered a medical opinion favorable to the claim.  She could not recall specifics as to the mechanism by which the Veteran's death was related to service.

In September 2014, the Board remanded the appeal to afford the appellant an opportunity to obtain the favorable opinion.  Although she was unsuccessful in obtaining such opinion, in September 2017, the Board again remanded the appeal, requesting a VA medical opinion.  This afforded the appellant another opportunity to secure the favorable medical opinion although she was unable to provide it.

In September 2017, a VA medical opinion was obtained in which, following a review of the claims file, a VA doctor opined that it was less likely as not that a heart condition or COPD was related to service.  The examiner observed that the service treatment records were negative for evidence of diagnosis or treatment for any cardiopulmonary disease; that he had a normal chest X-ray in September 1980, and the September 1981 separation physical was normal without evidence of cardiac or pulmonary disease.

The examiner further opined that a cardiovascular disorder and COPD were not related to any service-connected disability.  He observed that coronary disease is caused by atherosclerosis not arthritis conditions or scars.  Atherosclerosis is a pathologic process that causes disease of the coronary, cerebral, and peripheral arteries.  It begins in childhood with the development of fatty streaks and the advanced lesions of atherosclerosis occur with increasing frequency with aging.  Multiple factors contribute to the pathogenesis of atherosclerosis, including endothelial dysfunction, dyslipidemia, inflammatory, and immunologic factors, plaque rupture, and smoking.  Lipid abnormalities play a critical role in the development of atherosclerosis as early experiments in animals demonstrated accelerated atherosclerosis with a high cholesterol diet.  In addition, COPD is typically caused by a history of smoking and not arthritic conditions.  The most important risk factor for COPD is cigarette smoking and the amount and duration of smoking contribute to disease severity.  With enough smoking, almost all smokers will develop measurably reduced lung function.  While studies have shown an overall "dose-response curve" for smoking and lung function, some individuals develop severe disease with fewer pack years and others have minimal to no symptoms despite many pack years.  In sum, the examiner concluded, there was no evidence to support that the Veteran's death was caused or materially contributed to by his low back strain with spondylolisthesis, or scars to the hands, left forearm and right leg.  

In light of the findings discussed above and review of the pertinent medical and lay evidence of record, the Board finds that the weight of the evidence is against the claim.  With regard to the question of whether a service-connected disability was the principal or contributory cause of death, the evidence of record shows that none of the Veteran's service-connected disabilities were, singly or jointly with some other condition, the immediate or underlying cause of the Veteran's death or were etiologically related thereto or contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312.  As noted above, the Veteran's death certificate does not include a service-connected disability as one of the immediate or underlying causes of his death.  In addition, the evidence shows that a cardiopulmonary disorder, to include COPD, did not manifest in service or for many years thereafter and is otherwise unrelated to service.

The appellant was afforded multiple opportunities to submit the claimed favorable opinion but was unable to do so.  While the appellant is competent to report being told about a medical opinion offered by a medical professional, in this case, she could not recount the specific theory as how the Veteran's death was related to his active duty service.  As such, to the extent the appellant's reported favorable medical opinion is entitled to any weight, it is significantly outweighed by evidence to the contrary, most notably the September 2017 opinion.  In this regard, the VA examiner there provided a comprehensive opinion addressing whether there was any relationship between the cause of the Veteran's death and his service-connected disabilities, and whether the cause of the Veteran's death was in any way related to service.  The examiner offered this opinion after a thorough review of the claims file, and supported his conclusions with detailed reference to medical principles and evidence in the claims file, and identified non-service connected factors that likely contributed to the development of the disorders that ultimately caused the Veteran's death.  Accordingly, the Board affords this opinion significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  To the extent the examiner failed to fully support every aspect of any of his conclusions, it is clear that he had a complete understanding of the pertinent evidence, that he reviewed the entire claims file and considered the appellant's contentions.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).

To the extent the appellant herself has asserted a relationship between the cause of the Veteran's death and his service or service-connected disabilities, the Board finds the appellant's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.

In the instant case, the question of whether the Veteran's service-connected disabilities caused or materially contributed to his death, or whether a cardiovascular disorder or COPD is related to the Veteran's service, is not something that can be determined by mere observation.  Nor is this question simple.  While the appellant is competent to report observable symptoms of the Veteran, the question of the cause of his death and whether service-connected disability may have contributed in some way to that is not an observable fact.  It requires specialized medical training to assess the underlying conditions that caused or contributed to the Veteran's death and to ascertain whether service-connected disability bears any relationship to those causes.  Therefore, the Board finds that the appellant's statements as to the causes or contributing factors to the Veteran's death are not competent evidence.

For these reasons and bases discussed above, the Board finds that the evidence is against the claim for service connection for the cause of the Veteran's death.  As a result, this claim must be denied and the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Death Pension

Death pension benefits are generally available for surviving spouses as a result of a veteran's nonservice-connected death.  38 U.S.C. § 1541(a).  An appellant is entitled to these benefits if the Veteran served for 90 days or more, part of which was during a period of war; or, if the Veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, if the appellant meets specific income and net worth requirements.  38 U.S.C. § 1541(a); 38 C.F.R. § 3.3(b)(4).

A surviving spouse who meets these requirements will be paid the maximum rate of death pension, reduced by the amount of countable income.  38 U.S.C. § 1541; 38 C.F.R. § 3.23.  In determining income for this purpose, payments of any kind from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 U.S.C. § 1503; 38 C.F.R. § 3.271.

Exclusions from income include the expenses of the Veteran's last illness and burial and for the Veteran's just debts, debts not incurred to secure real or personal property, if paid by the appellant.  Such expenses may be deducted from annual income for the 12-month annualization period in which they were paid or from annual income for any 12-month annualization which begins during the calendar year of death, whichever is to the claimant's advantage.  Otherwise, they are deductible only for the 12-month annualization period in which they were paid.  38 C.F.R. § 3.272(h).

Medical expenses in excess of five percent of the maximum income rate allowable, which have been paid but unreimbursed, may be excluded from a surviving spouse's income for the same 12-month annualization period in which they were paid.  38 C.F.R. § 3.272(g)(2).

The Veteran served on active duty from May 1972 to April 1981.  As he served for 90 days or more, including during a period of war, the appellant, his surviving spouse, is eligible for nonservice-connected death pension benefits provided she meets the required income and net worth requirements noted above.

As pertinent to this case, for a nonservice-connected death after separation from service, where a claim is received on or after December 10, 2004, the effective date for an award of pension will be the first day of the month in which the Veteran's death occurred if the claim is received within one year after the date of death; otherwise, the effective date is the date the claim was received.  38 U.S.C. § 5110 (a); 38 C.F.R. § 3.400(c)(3).  The appellant's claim was received in October 2009, within one year of the Veteran's death in September 2009.  Hence, for her claim for death pension, the initial annualization period in which income will be counted extends from the date of alleged entitlement, i.e., the Veteran's date of death of September 11, 2009 through the end of the month that is 12 months after that date, i.e., September 30, 2010.

The March 2010 decision indicated that death pension benefits could not be granted because the appellant's income exceeded the income limit of $7,933 for a surviving spouse with no dependents.  The income limits, or MAPR, are specified in 38 U.S.C. §§ 1521 and 1542, as increased from time to time under 38 U.S.C. § 5312.  The rates of death pension benefits are published in tabular form in appendix B of the Veterans Benefits Administration Manual M21-1 (M21-1) and are given the same force and effect as if published in the Code of Federal Regulations.  38 C.F.R. § 3.21.

Following the Veteran's death, in the October 2009 claim, the appellant reported monthly income of $3,800 from employment.  She indicated that her expected income for the 12 month period following the Veteran's death was $45,600 from salary and $289 in interest.  In a February 2010 correspondence, she adjusted the total amount of interest income to a total of $1,543.

In February 2010 correspondence, she reported receiving $46,000 in life insurance proceeds.  She denied supporting any dependents but reported non-medical monthly expenses of $800 for food, $100 for clothing, $353 for utilities, and $201 for insurance.  She reported $1,000 per year in medical expenses.  She also stated that she paid $9,158 for funeral expenses.

In another February 2010 correspondence, she also reported $13,000 in gross receipts from farm income from September 2009 to February 2010.  She expected this amount to decrease to $2,050 for the following year.  She reported total operating expenses of $2,632 for the prior year and anticipated total operating expenses of $2,212 for the next year.  In sum, therefore, she reported net income of $10,368 for the prior year and anticipated a net loss of $162 for the upcoming year.  In another February 2010 correspondence, however, she estimated that beginning January 2010, she would have a monthly net loss of $229 from her farm.  Factoring in this expected net loss beginning January 2010 would further reduce her net income for the period through September 2010 by $2,061.  Hence, the net income from the farm for the initial annualization period would be $8,307.

In June 2010 correspondence, the appellant indicated that she paid $138 for dental treatment for her adult daughter who would also need additional dental treatment estimated to cost $2,012.

In July 2010, VA awarded the appellant $300 for funeral costs and $300 for a cemetery plot.

In October 2010, she also submitted a September 2010 bill for $794 for dental treatment for her daughter.

In sum, therefore, for the initial annualization period, the appellant received $45,600 in salary, $1,543 in interest income, $46,000 in life insurance proceeds, and $8,307 in net income from her farm, totalling $101,450.  

Excluded from this countable income are the life insurance proceeds ($46,000) and the funeral expenses ($9,158) offset by the $600 reimbursement under Chapter 23 of Title 38 U.S.C; this totals $46,892.  See 38 C.F.R. § 3.272(x) & (h)(1)(ii).

This figure may be further reduced to the extent qualifying medical expenses exceed five percent of the applicable MAPR for the year.  Five percent of the MAPR for a survivor without a dependent child in effect as of September 2009 is $397.  Even assuming all claimed medical expenses incurred during this period qualify ($3,944), this would only reduce her countable income by $3,547, resulting in a total countable income of $43,345 - well in excess of the applicable MAPR of $7,933.

For the period following the initial annualization period, there is not a complete picture of the appellant's financial situation.  Of note, at the July 2014 hearing, she reported that she retired from teaching in 2012 and, as noted above, she indicated that beginning in January 2010, she expected to run a monthly net loss of $229 from the farm.

In an August 2014 correspondence, she reported that she receives $2,359 after taxes for her teacher's retirement.  She also reported that she receives a monthly annuity of $1,270 from the Veteran's work in the post office.

Hence, it appears that for the period following the initial annualization period, at some point, she began receiving the Veteran's postal service annuity of about $1,270 per month.  And at some point in 2012, she stopped receiving about $3,800 per month in wage income from teaching and started receiving more than $2,218 per month in gross income from her teacher's retirement.  Although it appears that the farm was operating at a net loss during this period, a loss sustained in operating a business, profession, farm, or from investments, may not be deducted from income derived from any other source.  38 C.F.R. § 3.271(a)(3)(c)(3).  Accordingly, she had no income from the farm.

Hence, for the period after the initial annualization period through January 2013, the appellant was receiving monthly payments of at least either $3,800 or $2,218 for working or retiring from teaching ($45,600 or $26,616 on an annual basis).  At some point she also began receiving $1,270 per month for the Veteran' annuity ($15,240 on an annual basis).  Even assuming she continued to incur $1,000 per year in medical expenses (reported in the February 2010 correspondence), there is no scenario where her countable income was less than applicable MAPR of $7,933 (2009, 2010), $8,219 (2011), or $8,359 (2012).

In August 2014, the appellant also submitted a portion of her income tax return for the period from January to December 2013.  There she reported interest income of $2,218, pensions and annuities in the amount of $49,485 and a grant of $1,347.  She reported a net loss of $9,920 from the farm and submitted copies of checks she wrote for expenses relating to her the farm.  Hence, she had a total of $53,050 in income including zero income from the farm.

Although in another August 2014 correspondence, she reported that home insurance and taxes increased by $500 and that she had home repair expenses totalling about $7,000, there is no provision providing for a reduction of countable income for these expenses and, even if there were, her income for 2013 would still be well in excess of the applicable MAPR of $8,359 (2012) and $8,485 (2013).

The Board notes that there is some question as to whether the appellant has or is claiming any dependents.  Although in the February 2010 correspondence she indicated that she did not have any dependents, in a June 2010 notice of disagreement, she reports that she has to support her 31 year old disabled daughter and her 13 year old grandson who has special needs and suggests that both live with and are supported by her.  In October 2009, she also submitted a copy of a 1997 petition requesting a conservatorship over her grandson (who is the son of her disabled daughter).  In the October 2009 claim, she indicates that the grandson receives $674 monthly from Social Security Income.

If the grandson were considered to be her dependent, then his monthly income of $674 would have to be added to the appellant's countable income unless excluded based on hardship.  VA regulations state that income of a child in the custody of the surviving spouse will be included if it is reasonably available to or for the surviving spouse.  A hardship exclusion of a child's income may be granted if the family's expenses necessary for reasonable family maintenance are higher than the countable annual income, including VA pension entitlement.  When hardship is established, the amount of this exclusion shall not exceed the available income of any child or children.  38 C.F.R. §§ 3.23 (d)(6), 3.272(m).  To the extent the appellant's February 2010 reports of expenses relating to food, clothing, utilities and insurance suggest such a contention, even if such hardship were established, the amount of the exclusion cannot exceed the available income of the child or children.  Hence, the totals described above, which do not include any income for the appellant's grandson, therefore effectively calculate the appellant's income as if there were a hardship exclusion of a child's income.  The total countable income described above is still well in excess of the MAPR applicable to a survivor with one dependent: $10,358 (2008-2010), $10,759 (2011), $10,942 (2012), $11,107 (2013), $11,296 (2014).  Put another way, even if the grandson were considered a dependent and even if his income were excluded, the appellant's income would be far in excess of the MAPR applicable to a survivor with one dependent.

The same is true were the appellant's daughter also considered a dependent.  Although her daughter has been over the age of 18 during the entire period on appeal, the appellant has indicated that she is disabled.  It is not clear at what point her disability occurred and whether the daughter could meet the criteria for being recognized as a helpless child, and therefore a dependent, of the appellant.  See 38 C.F.R. § 3.57(a)(1).  Even if her daughter were considered a dependent, this would only add between $2,020 (2008) to $2,198 (2014) to each applicable MAPR.  Again, given the wide margin between the appellant's countable income and the applicable MAPR for a survivor with one dependent, this too would be insufficient to show that her income was below the MAPR applicable to a survivor with two dependents.

The Board is sympathetic to the appellant's circumstances and regrets that it cannot render a more favorable decision.  For the foregoing reasons, the evidence is against the claim.  As the preponderance of the above evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to nonservice-connected death pension benefits is denied.









____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


